Exhibit 10.2


STOCK REDEMPTION AGREEMENT



This Stock Redemption Agreement (this “Agreement”) is made and entered into
effective this 16th day of September, 2010, by and between International
Development and Environmental Holdings, Inc., a Nevada corporation (the
“Company”), and JTMW Partners, a Florida partnership (the “Shareholder”),
Bernard J. Tanenbaum III (“Tanenbaum”) and Michael T. Williams (“Williams”)


WITNESSETH:


WHEREAS, the Shareholder currently owns 31,710,000 shares of the Company’s
Common Stock of the Company (the “Shares”);


WHEREAS, Tanenbaum and Williams (collective the “Officers”) are the sole
partners of the Shareholder;


WHEREAS, the Officers also currently serve as  the only officers and directors
of the Company;


WHEREAS, the Officers desire to terminate their positions as directors and
officers of the Company and have the Company redeem the Shares from the
Shareholder; and


WHEREAS, the Company desires to accept the Officers’ resignations as directors
and officers of the Company and to redeem 30,710,00 of the Shares on the terms
and conditions set forth herein (the “Redeemed Shares”).


NOW, THEREFORE, for and in consideration of the foregoing premises, mutual
agreements and covenants herein set forth, and for other valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.  Redemption.  Subject to the terms and conditions contained herein, effective
as of the date hereof, the Shareholder hereby surrender the Redeemed Shares to
the Company for redemption, and agrees to deliver any and all certificates (or a
declaration regarding lost share certificate) representing such Redeemed Shares
accompanied by stock powers duly executed in blank (the “Certificates”) to the
Company within forty-eight (48) hours of the date hereof.


 
 

--------------------------------------------------------------------------------

 

2.   Payment.  Upon the satisfaction of the conditions set forth in Section 6
hereof, the Company shall pay, as the purchase price for the redemption of the
Redeemed Shares and the delivery of the Release (as hereinafter defined), an
amount equal to the sum of  $60,000,  which amount shall be paid by wire
transfer or check, and the Deferred Payment which  shall be paid on the date
hereof in the form of a 45-day secured promissory note in the form attached
hereto as Schedule “A.” The maximum amount of the Deferred Payment shall be
$450,000.


3.  Representations and Warranties of the Shareholder.  The Shareholder and the
Officers hereby represent and warrant to the Company that (a) the Shareholder
and the Officers have full legal right, power and capacity to execute and
deliver this Agreement and the Release Letter and to perform their respective
obligations hereunder and thereunder, (b) the Shareholder now owns the Shares
free and clear of all liens, encumbrances, and claims of others, and that the
Shareholder has the right to transfer and deliver the Shares to the Company for
redemption in accordance with the terms of this Agreement, (c) the Shareholder
and the Officers have such knowledge of the business and financial affairs of
the Company and possesses a sufficient degree of sophistication, knowledge and
experience in financial and business matters such that they are capable of
evaluating the sale of the Shares and the economic risks of having the same
redeemed by the Company, (d) the Shareholder and the Officers acknowledge that
they have had full opportunity to ask questions and receive answers concerning
the terms and conditions of this redemption; and (e) the Shareholder and the
Officers have no other interest in the Company other than the Shares, except as
has been disclosed to the Company.


4.  Further Assurances.   The Company, the Shareholder, and the Officers shall
execute and deliver such additional instruments and documents as may reasonably
be requested by the Company,  the Shareholder, or either of the Partners in
order to carry out the purposes and intent of this Agreement and to fulfill the
respective obligations of the Company,  the Shareholder, and the Officers under
this Agreement.


5.  Resignation and Release.  As a condition precedent to the obligations of the
Company to redeem the Shares and pay the purchase price for such Shares, (a) the
Officers shall resign from their positions as officers and directors of the
Company and deliver such resignations in writing to the Corporation, and (b) the
Shareholder and the Officers shall deliver a written release to the Company in
the form attached hereto as Schedule B (the “Release Letter”).


6.   Entire Agreement.  This Agreement (along with the documents referred to in
this Agreement) contains the entire understanding and agreement of the parties
with respect to the transaction covered hereby and supersedes all other
understandings and agreements between the parties, oral or written, relating to
the subject matter of this Agreement.  No modification, alteration, or amendment
of this Agreement and no wavier of any provision of this Agreement shall be
valid or effective unless in writing executed by the Company,  the Shareholder,
and the Officers.


7.  Binding Agreement.  This Agreement shall be binding upon, inure to the
benefit of, and apply to the respective heirs, personal representatives,
successors, and the assigns of the parties hereto.

 
 

--------------------------------------------------------------------------------

 
 
8.  Construction.  This Agreement shall be construed and enforced in accordance
with the substantive laws of the State of New York, without regard to conflicts
of laws principles.  The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the signatory parties.


9.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




 
International Development and
 
Environmental Holdings, Inc.
     
By:
   
Title:
     
JTMW Partners
     
By:
     
Bernard J. Tanenbaum, Partner
     
By:
     
Michael T. Williams, Partner
     
 
 
 Bernard J. Tanenbaum, as an individual
     
 
 
 Michael T. Williams, as an individual

 
 
 

--------------------------------------------------------------------------------

 